NOT FOR PUBLICATION                       FILED
                        UNITED STATES COURT OF APPEALS                     MAR 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In re: BRANDON SATTLER,                            No.   20-60029

                   Debtor,                         BAP No. 19-1174

------------------------------
                                                   MEMORANDUM*
BRANDON SATTLER,

                   Appellant,

  v.

JAMES RUSSELL; et al.,

                   Appellees.

                             Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
              Lafferty III, Brand, and Gan, Bankruptcy Judges, Presiding

                                 Submitted March 12, 2021**
                                    Las Vegas, Nevada

Before: CLIFTON, NGUYEN, and BENNETT, Circuit Judges.

       Debtor Brandon Sattler seeks the reconsideration of various orders entered


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
against him in involuntary bankruptcy proceedings, none of which he timely

appealed. See Fed. R. Bankr. P. 8002. Instead, after the appeal deadlines had run,

he moved to vacate the orders under Federal Rules of Civil Procedure (“FRCP”)

60(b)(1) and 60(b)(6),1 alleging several mistakes of law committed by the

bankruptcy court. The bankruptcy court denied the motion, and the Bankruptcy

Appellate Panel (“BAP”) affirmed. We review the BAP decision de novo, In re

Cherrett, 873 F.3d 1060, 1064 (9th Cir. 2017), and the decision of the bankruptcy

court for abuse of discretion, In re Int’l Fibercom, Inc., 503 F.3d 933, 939 (9th Cir.

2007).

      “[U]nder Rule 60(b)[,] the [lower court] can, within a reasonable time not

exceeding the time for appeal, hold a rehearing and change [its] decision.” Gila

River Ranch, Inc. v. United States, 368 F.2d 354, 357 (9th Cir. 1966) (emphasis

added). While this rigid timeliness requirement does not apply to “mistakes” other

than mistakes of law that go to the merits of a case, see Fid. Fed. Bank, FSB v. Durga

Ma Corp., 387 F.3d 1021, 1024 (9th Cir. 2004) (mistake in post-judgment interest

rate), that does not help Sattler here, see, e.g., SEC v. Seaboard Corp., 666 F.2d 414,

415–16 (9th Cir. 1982) (courts should not grant a Rule 60(b) motion based only on

alleged legal errors, if the motion comes after the time to appeal has expired).


1
 Originally, Sattler also brought this motion under FRCP 59(e), but it was untimely
under Federal Rule of Bankruptcy Procedure 9023, as he seems to concede on
appeal.

                                          2
Granting motions to vacate orders involving alleged legal errors on the merits, “after

a deliberate choice has been made not to appeal, would allow litigants to circumvent

the appeals process and would undermine greatly the policies supporting finality of

judgments.” Plotkin v. Pac. Tel. & Tel. Co., 688 F.2d 1291, 1293 (9th Cir. 1982)

(alleged mistake in granting summary judgment). “The uncertainty resulting from

such a rule would be unacceptable.” Id.

      We make an exception when the movant can “establish the existence of

extraordinary circumstances which prevented or rendered him unable to prosecute

an appeal.”2 Id. Sattler tries to analogize his case to Fibercom, in which we did find

extraordinary circumstances when the bankruptcy court entered an order that

violated the Bankruptcy Code after being misled by the opposing party’s failure to

comply with the court’s notice and conspicuousness requirements. 503 F.3d at 941–

45. Fibercom does not help Sattler, as he alleges only that the bankruptcy court

legally erred in ruling on several motions.

      Sattler’s pro se status at certain stages of the proceedings is not by itself an

extraordinary circumstance, and Sattler offered no evidence that anything about his



2
   Any motion brought under FRCP 60(b)(6) requires proof of extraordinary
circumstances. See Fibercom, 503 F.3d at 941. However, other Rule 60(b) motions,
including those brought under Rule 60(b)(1), require extraordinary circumstances
only if they are based on alleged legal errors that go to the merits and are brought
after the deadline to appeal. See Plotkin, 688 F.2d at 1293.


                                          3
pro se status prevented him from timely prosecuting appeals. See United States v.

Alpine Land & Reservoir Co., 984 F.2d 1047, 1049 (9th Cir. 1993) (“Rule 60(b)(6)

relief normally will not be granted unless the moving party is able to show both

injury and that circumstances beyond its control prevented timely action to protect

its interests.”).

       Because Sattler moved to vacate after the deadlines to appeal had expired, and

because he has shown no extraordinary circumstances excusing his failures to timely

appeal, the bankruptcy court properly denied the motion.3

       AFFIRMED.




3
  We need not and do not reach whether the bankruptcy court legally erred in any of
the challenged rulings.

                                          4